Citation Nr: 1308336	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  05-09 617	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a right hip replacement. 

2.  Entitlement to service connection for residuals of a left hip replacement. 


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel




INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1967 to September 1971. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2004 of a Department of Veterans Affairs (VA) Regional Office (RO).

In May 2007, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the record. 

In December 2007, the Board remanded the claim for further development.  In a decision in April 2009, the Board denied the Veteran's claims.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Veterans Court).  In March 2011, the Veterans Court issued a Memorandum Decision, vacating and remanding the Board's decision for readjudication consistent with the Veterans Court's decision.

In October 2012, in accordance with 38 U.S.C.A. § 7109 and 38 C.F.R. § 20.901, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA).  After review of all reports, the Board finds the VA examination reports and the VHA opinion in compliance with 38 C.F.R. § 3.159(c) (4), that is, sufficient competent medical evidence to make a fully informed decision on the claim.  The Veteran was provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  






FINDINGS OF FACT

1.  Residuals of a right hip replacement are unrelated to an injury or event in service. 

2.  Residuals of a left hip replacement are unrelated to an injury or event in service origin. 


CONCLUSIONS OF LAW

1.  Residuals of a right hip replacement were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 

2.  Residuals of a left hip replacement were not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

Upon receipt of a complete or substantially complete application, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  





The letters dated in April 2004 and December 2007 satisfied the duty to notify provisions.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002); 38 C.F.R. § 3.159(b) (1).  These letters also notified the Veteran of regulations pertinent to the establishment of an effective date and of the disability rating.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Veteran was informed of the need to show the impact of disabilities on daily life and occupational functioning.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), rev'd in part sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  The claim was subsequently readjudicated, most recently in a July 2012 supplemental statement of the case.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notices.  See Shinseki v. Sanders, 556 U.S. 396 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination.); see also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  

The Veteran's service treatment records, VA medical treatment records, and private treatment records have been obtained; he did not identify any private/VA treatment records pertinent to the appeal.  38 U.S.C.A. § 5103A, 38 C.F.R. § 3.159.  VA examinations were conducted in May 2005, September 2008 and November 2010 and a VHA opinion was obtained in October 2012; the Veteran has not argued, and the record does not reflect, that these examinations and opinions were inadequate for rating purposes.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); 38 C.F.R. § 3.159(c)(4).  The examiners reviewed the claims file and the rationales provided were based on objective findings, reliable principles, and sound reasoning.  

The Veteran has asserted that the VA examiners who performed the VA examinations were incompetent or that the reports of examination were inadequate, but the Veteran has offered no prove of incompetency.  



Moreover, the Board has found the opinion of the VA expert the most probative and has not relied on the earlier opinions of the VA examiners.  

As there is no indication of the existence of additional evidence to substantiate the claims, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claims is required to comply with the duty to assist. 

Principles of Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110.

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a).

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).






To establish service connection, the evidence must show: (1) a disability; (2) an in-service incurrence or aggravation of the disability; and (3) a causal relationship between the disability and service, the so-called "nexus" requirement.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  All three elements must be established by competent and credible evidence in order that service connection may be granted.

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Veteran asserts that he was in combat.  VA shall accept as sufficient proof of service connection of any disability alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b).  

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389   (Fed. Cir. 1996). 







Competency is a legal concept in determining whether medical or lay evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  

Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion.   

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed. Cir. 2000) ("Fact-finding in veterans cases is to be done by the Board").) 

When there is an approximate balance of positive and negative admissible evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

Facts

The service treatment records indicate that in January 1969 the Veteran was flying in a helicopter that experienced engine failure at 1,500 feet.  On autorotation, the helicopter landed hard and rolled on its side.  Initially, the Veteran complained of right triceps muscle pain, which was treated as a muscle spasm.  Two days after the crash, the Veteran complained of muscle stiffness in the cervical region.  The impression was post-accident, no serious injury.  


On a separation physical examination in June 1971, there was no complaint, finding, history, or diagnosis of any right or left hip abnormality. 

After service, private medical records show that in February 1997 the Veteran's history included the diagnosis of degenerative joint disease of the hips several months previously.  

In October 1998, the Veteran was evaluated for longstanding right hip pain, which had been controlled with medication for a couple of years.  X-rays revealed moderately severe degenerative joint disease of the right hip, similar to X-rays in 1995.  

Private records, dated in May 1999 and August 1999, included a history of degenerative joint disease in the left hip and involvement in two motor vehicle accidents in the past five years, causing back and neck pain and stiffness.  It was noted that the helicopter crash in 1969 may have caused one or more levels of compression fractures.  In August 1999, May 2000, August 2001, and October 2001, the Veteran complained of right hip pain.  In November 2002, he related a history of progressive right hip problems over the preceding 8 years, and X-rays revealed advanced osteoarthritic changes of the right and left hips.  In January 2003, the Veteran underwent a right total hip replacement.  The diagnosis was advanced osteoarthritis of the right hip.  In February 2004, a left total hip replacement was performed. 

In a statement in March 2005, the Veteran indicated that in discussing his hip replacement with a physician in 2002, the physician stated that a helicopter accident and compression injury could have initiated the hip deterioration, and that something abnormal must have initiated the hip condition because the Veteran was 20 years younger than most of his other patients.  





In May 2007, the Veteran testified that following the in-service helicopter crash, his right hip first became symptomatic in the 1980s and he was evaluated by a physician in 1989 or 1990, and he learned that he had bilateral hip arthritis. 

The Veteran underwent VA examinations to determine the etiology of the hip disability.  On VA examination in May 2005, the Veteran stated that he did not complain of hip pain after his helicopter crash in 1969, but that he did injure his left side and neck.  The diagnosis was hip replacements with chronic bilateral hip pain.  

The VA examiner expressed the opinion that the hip replacements were as likely as not related to the helicopter accident in January 1969.  In an addendum in June 2005, the VA examiner revised the opinion, stating that the evidence was insufficient to render a nexus opinion without resorting to speculation. 

On VA examination in September 2008, the VA examiner addressed the question of whether the Veteran's hip replacements were the result of the helicopter accident in January 1969.  The VA examiner explained that when sitting in the co-pilot's seat as the Veteran did, the weight-bearing forces are directed through the axial spine into the pelvis and ischial tuberosities where most of the weight is distributed when sitting.  The VA examiner concluded that it would be speculative to state whether or not forces in the accident were transmitted through the hips sufficiently enough to result in any type of arthritic condition later in life. 

On VA examination in November 2011, the VA examiner expressed the opinion that it was less likely than not that the bilateral hip disabilities were incurred in or caused by the in-service injury on the basis that there was no documentation of any hip injury from the helicopter incident in the service and that it was more likely than not that the hip arthritis was the result of aging, obesity, musculoskeletal de-conditioning, and a genetic predilection for developing arthritis.  





In support of his claims, the Veteran submitted medical opinions from Dr. Podgurecki.  In March 2004, the physician stated that he had referred the Veteran for hip replacements in 2003 and 2004 as well as back surgery.  The physician expressed the opinion that the Veteran had suffered serious compression injuries, which resulted in the need for two total hip replacements and a back surgery.  In November 2011, the physician stated that the Veteran underwent hip replacement surgeries at his recommendation, and that given the Veteran's medical history and the description of the helicopter crash in Vietnam, it was more likely than not that the crash was the cause of the hip impairments and resulting need for artificial hip replacements.  

In October 2012, the Board obtained a VHA opinion.   The VHA expert expressed the opinion that it was not at least as likely as not that residuals of right and left hip replacements were related to the helicopter crash in service.  The VHA expert explained that the residuals of the bilateral hip replacements were more likely due to age, wear and tear, and genetic predisposition.  

Analysis

The Veteran is competent to describe symptoms of hip pain, which is capable of lay observation.  To the extent that the Veteran has attempted to establish a continuity of symptoms based on lay statements, however, the Board finds such attempt to be inconsistent with the more probative contemporaneous record, including the service treatment records, which are negative as to any complaint or finding of injury to the hips and a normal separation examination.  And the Veteran testified that the right hip became symptomatic in the 1980s and that in 1989 or 1990 he learned that he had bilateral hip arthritis.  The gap between 1973 and the 1980s interrupts continuity of symptomatology. 






And the Veteran has been inconsistent in describing the onset hip pain.  In February 2004, the Veteran stated that he received treatment for his hips from 1972 to 1980.  He testified from at least 1975 until 1979 he was working for a private helicopter company and that the onset of hip symptoms was not until the late 1980s.  In December 2000, there was a five-year history of low back and right lower extremity pain.   

Based on the Veteran's inconsistent statements as to the onset of hip pain, the Veteran's lay evidence lacks credibility and does not support continuity of symptomatology.  

And no medical professional had diagnosed a hip disability before 1989, more than 15 years after service separation in 1971 and well beyond the one-year presumptive period for a chronic disease such as arthritis under 38 C.F.R. §§ 3.307 and 3.309.

As for the medical evidence, there is the medical opinion that the helicopter crash may have caused one or more levels of compression fractures and compression injury, which could have initiated the hip deterioration, and that the Veteran was 20 years younger than most patients, who have hip replacements.  As for the probative value of the opinion, that is, does the evidence tend to prove a material fact, namely, that an injury in 1971 caused arthritis of the hips, the opinion is qualified as "may have caused" and "could have initiated hip deterioration, the ordinary meaning of "may" and "could" implies that it could not happen.  Either term is too speculative to raise a reasonable doubt, that is, it is not a means to reconcile a contradiction in the evidence as there is a medical opinion against the claim.  See Morris v. West, 13 Vet. App. 94, 97 (1999) (diagnosis that appellant was "possibly" suffering from a disability was deemed speculative); see Bloom v. West, 12 Vet. App. 185, 186-87 (1999) (treating physician's opinion that service "could have" precipitated disability found too speculative); see Stegman v. Derwinski, 3 Vet. App. 228, 230 (1992) (favorable evidence which does little more than suggest possibility of causation is insufficient to establish service connection);



 Obert v. Brown, 5 Vet. App. 30, 33 (1993) (physician's statement that the Veteran "may" [the equivalent of "could"] have had pertinent symptoms also implied "may or may not," and was deemed speculative).  

For this reason, the Board rejects the medical as evidence favorable to the claim. 

And the speculative nature of the VA examiners' opinions in May and June 2005 and in September 2008 render the opinions inadequate. 

As for the opinion of Dr. Podgurecki that given the Veteran's medical history and the description of the helicopter crash in Vietnam, it was more likely than not that the crash was the cause of the hip impairments and the need for hip replacements. While probative, the opinion is not persuasive, because the opinion does not address the Veteran's other known risk factors for arthritis or review the medical literature, as did the VHA expert, which does lessen the probative value of the opinion.  

As for the opinion of the VHA expert that the bilateral hip replacements were not related to the helicopter crash in 1969.  The VHA expert explained that trauma is a common cause of arthritis and trauma causes about 12% of symptomatic arthritis in the United States.  The VHA expert stated traumatic arthritis is generally recognized to be due to intra-articular fracture, osteoarticular injuries, and traumatic arthrotomies, citing the Journal of the American Academy of Orthopaedic Surgery 2012, which looked at battlefield injuries, which found that the most common causes of traumatic arthritis were intra-articular fracture from explosion, arthrotomy due to projectiles from an explosion, and gunshot wounds.  The VHA expert that the common theme of the injuries was the high-energy nature resulting in significant injury to either the articular surfaces or the surrounding soft tissue and that such injuries were not subtle and generally require immediate operative intervention to address the bony or soft tissue injuries.  







The VHA expert stated that there was a possibility of a less obvious osteochondral injury, which would not necessarily require immediate surgery, but this should have symptoms, which appeared at the time of or just after the injury and almost certainly by 2 years out from the injury.  

The VHA expert noted that the Veteran did not have a hip injury at the time of the accident (entry on Jan 8th 1969) and 2 years later the Veteran did not have hip symptoms (examination on Jan 19th 1971 and July 2nd 1971.)  The VHA expert then concluded that the current residuals of the right and left hip replacements were not related to service.  

As the opinion of the VHA expert accounted for the significant facts of the case, including the time line, following the initial injury, and the onset of symptoms and the Veteran's presentation for the hip replacements was not unusual for the Veteran's age.  Citing a medical study, the VHA expert explained that while trauma is a common cause of arthritis, the type of trauma generally requires immediate intervention and while it is possible that trauma may be due to a less obvious osteochondral injury, the symptoms would appear at the time of the injury or just after the injury and almost certainly by 2 years out from the injury, which was not shown.  

The Board finds that the opinion of the VHA expert the most persuasive evidence, which opposes, rather than supports, the claims and outweighs the opinion of the Dr. Podgurecki.    










On the basis of the evidence of record, the Board concludes that the preponderance of the evidence is against the claims of service connection.  As the preponderance of the evidence is against the claim, the benefit-of-the doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for residuals of a right hip replacement is denied.  

Service connection for residuals of a left hip replacement is denied.  



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


